The only question involved on this appeal is causal relation. On April 5, 1933, claimant struck her knee on a corner of an open drawer of a filing cabinet, as a result of which she sustained a synovitis with fluid deposit on the middle meniscus of the right knee. She was awarded compensation for total disability from April 10, 1933, to June 1, 1933, and also she received an award because her wage earning capacity, because of partial disability, was reduced twenty-five per cent from June 1, 1933, to November 22, 1933. The medical testimony sustains the finding of the State Industrial Board that claimant was totally disabled between April 5, 1933, and June 1, 1933. The medical testimony also sustains the finding of partial disability to the extent of twenty-five per cent. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.